Case
Case 1:02-at-06000-UN
     3:20-cv-01412-CCCDocument
                       Document754-2
                                 1-2 Filed
                                     Filed 08/10/20
                                           08/10/20 Page
                                                    Page 11 of
                                                            of 20
                                                               20
Case
Case 1:02-at-06000-UN
     3:20-cv-01412-CCCDocument
                       Document754-2
                                 1-2 Filed
                                     Filed 08/10/20
                                           08/10/20 Page
                                                    Page 22 of
                                                            of 20
                                                               20
Case
Case 1:02-at-06000-UN
     3:20-cv-01412-CCCDocument
                       Document754-2
                                 1-2 Filed
                                     Filed 08/10/20
                                           08/10/20 Page
                                                    Page 33 of
                                                            of 20
                                                               20
Case
Case 1:02-at-06000-UN
     3:20-cv-01412-CCCDocument
                       Document754-2
                                 1-2 Filed
                                     Filed 08/10/20
                                           08/10/20 Page
                                                    Page 44 of
                                                            of 20
                                                               20
Case
Case 1:02-at-06000-UN
     3:20-cv-01412-CCCDocument
                       Document754-2
                                 1-2 Filed
                                     Filed 08/10/20
                                           08/10/20 Page
                                                    Page 55 of
                                                            of 20
                                                               20
Case
Case 1:02-at-06000-UN
     3:20-cv-01412-CCCDocument
                       Document754-2
                                 1-2 Filed
                                     Filed 08/10/20
                                           08/10/20 Page
                                                    Page 66 of
                                                            of 20
                                                               20
Case
Case 1:02-at-06000-UN
     3:20-cv-01412-CCCDocument
                       Document754-2
                                 1-2 Filed
                                     Filed 08/10/20
                                           08/10/20 Page
                                                    Page 77 of
                                                            of 20
                                                               20
Case
Case 1:02-at-06000-UN
     3:20-cv-01412-CCCDocument
                       Document754-2
                                 1-2 Filed
                                     Filed 08/10/20
                                           08/10/20 Page
                                                    Page 88 of
                                                            of 20
                                                               20
Case
Case 1:02-at-06000-UN
     3:20-cv-01412-CCCDocument
                       Document754-2
                                 1-2 Filed
                                     Filed 08/10/20
                                           08/10/20 Page
                                                    Page 99 of
                                                            of 20
                                                               20
Case
Case 1:02-at-06000-UN
     3:20-cv-01412-CCCDocument
                        Document
                               754-2
                                 1-2 Filed
                                     Filed 08/10/20
                                           08/10/20 Page
                                                    Page 10
                                                         10 of
                                                            of 20
                                                               20
Case
Case 1:02-at-06000-UN
     3:20-cv-01412-CCCDocument
                        Document
                               754-2
                                 1-2 Filed
                                     Filed 08/10/20
                                           08/10/20 Page
                                                    Page 11
                                                         11 of
                                                            of 20
                                                               20
Case
Case 1:02-at-06000-UN
     3:20-cv-01412-CCCDocument
                        Document
                               754-2
                                 1-2 Filed
                                     Filed 08/10/20
                                           08/10/20 Page
                                                    Page 12
                                                         12 of
                                                            of 20
                                                               20
Case
Case 1:02-at-06000-UN
     3:20-cv-01412-CCCDocument
                        Document
                               754-2
                                 1-2 Filed
                                     Filed 08/10/20
                                           08/10/20 Page
                                                    Page 13
                                                         13 of
                                                            of 20
                                                               20
Case
Case 1:02-at-06000-UN
     3:20-cv-01412-CCCDocument
                        Document
                               754-2
                                 1-2 Filed
                                     Filed 08/10/20
                                           08/10/20 Page
                                                    Page 14
                                                         14 of
                                                            of 20
                                                               20
Case
Case 1:02-at-06000-UN
     3:20-cv-01412-CCCDocument
                        Document
                               754-2
                                 1-2 Filed
                                     Filed 08/10/20
                                           08/10/20 Page
                                                    Page 15
                                                         15 of
                                                            of 20
                                                               20
Case
Case 1:02-at-06000-UN
     3:20-cv-01412-CCCDocument
                        Document
                               754-2
                                 1-2 Filed
                                     Filed 08/10/20
                                           08/10/20 Page
                                                    Page 16
                                                         16 of
                                                            of 20
                                                               20
Case
Case 1:02-at-06000-UN
     3:20-cv-01412-CCCDocument
                        Document
                               754-2
                                 1-2 Filed
                                     Filed 08/10/20
                                           08/10/20 Page
                                                    Page 17
                                                         17 of
                                                            of 20
                                                               20
Case
Case 1:02-at-06000-UN
     3:20-cv-01412-CCCDocument
                        Document
                               754-2
                                 1-2 Filed
                                     Filed 08/10/20
                                           08/10/20 Page
                                                    Page 18
                                                         18 of
                                                            of 20
                                                               20
Case
Case 1:02-at-06000-UN
     3:20-cv-01412-CCCDocument
                        Document
                               754-2
                                 1-2 Filed
                                     Filed 08/10/20
                                           08/10/20 Page
                                                    Page 19
                                                         19 of
                                                            of 20
                                                               20
Case
Case 1:02-at-06000-UN
     3:20-cv-01412-CCCDocument
                        Document
                               754-2
                                 1-2 Filed
                                     Filed 08/10/20
                                           08/10/20 Page
                                                    Page 20
                                                         20 of
                                                            of 20
                                                               20
